953 F.2d 640
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ella HUBBARD, Defendant-Appellant.
No. 91-1648.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 20, 1991.Decided Jan. 17, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore, No. CA-90-2635-Y, Joseph H. Young, Senior District Judge.
Ella Hubbard, appellant pro se.
Larry David Adams, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Ella Hubbard appeals from the district court's order granting summary judgment to the United States on its claim and dismissing Hubbard's counterclaim.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   United States v. Hubbard, No. CA-90-2635-Y (D.Md. May 22, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.